 



Exhibit 10.2

(NORDEA LOGO) [h24024h2402400.gif]

     
To:
  Gulf Offshore N.S. Limited

  184-192 Market Street

  Aberdeen AB11 5PQ

  Scotland
 
   

  GulfMark Rederi AS

  (formerly known as GulfMark Norge AS)

  Strandgaten 5

  Sandnes, Norway
 
   

  GulfMark Offshore, Inc.

  10111 Richmond Avenue

  Suite 340

  Houston, Texas 77042

  USA

24 March 2005

Gentlemen,

US $100,000,000 million Senior Secured Reducing Revolving Multi-Currency Credit
Facility dated 26 June 2002 (as amended)



1   We refer to:



  (a)   the facility agreement (the “Original Facility Agreement”) dated 26
June 2002 made between (1) Gulf Offshore N.S. Limited, GulfMark Rederi AS
(formerly known as GulfMark Norge AS) and GulfMark Offshore, Inc (the
“Borrowers”), (2) GulfMark Offshore, Inc. (the “Guarantor”), (3) Nordea Bank
Norge ASA (“Nordea”) and The Royal Bank of Scotland plc (“RBS”) (the
“Arrangers”), (4) The banks and financial institutions whose names and addresses
are set out in Schedule 1 of the Agreement as the Lenders (the “Lenders”),
(5) Nordea (as “Facility Agent” and “Security Trustee”) and (6) Danish Ship
Finance (as “Co-Arranger”) as amended by a letter dated 17 November 2004 (the
“First Amendment Letter”) and as further amended by a letter dated 22 March 2005
(the “Second Amendment Letter”) (the Original Facility Agreement, the First
Amendment Letter and the Second Amendment Letter are together referred to as the
“Facility Agreement”); and     (b)   an email dated 21 March 2005 from the
Guarantor to the Facility Agent requesting that certain amendments be made to
the Facility Agreement (the “Amendment Request Letter”).



2   Unless the context otherwise requires, words and expressions used in this
letter shall have the meaning given to them in the Facility Agreement.   3   We
can confirm that with effect from the Effective Date the Lenders have agreed the
following:

 



--------------------------------------------------------------------------------



 



  (a)   the definition of “Material Adverse Effect” shall be amended by adding
the following text at the end of the definition: “The designation of the
Guarantor or any of the Borrowers as having a “Material Weakness” in the
internal control procedures as defined in section 404 of the US Sarbanes-Oxley
Act of 2002 shall not constitute a Material Adverse Effect. For the avoidance of
doubt, this exclusion only encompasses the actual designation of a Material
Weakness rating and in any event does not prohibit the lenders from evaluating
the cause of the Material Weakness rating in evaluating whether or not the
weakness constitutes a Material Adverse Effect as defined in clauses (a)-(c).  
  (b)   there shall be excluded from the definition of Consolidated EBlT any
cumulative effect of accounting changes relating to the change in accounting for
dry dock expenditures;     (c)   the definition of “Consolidated Interest
Expense” shall be amended by replacing the words “consolidated statements of
cash flow” in line 4 with the words “consolidated statements of operations”;    
(d)   the definition of “Consolidated EBITDA” shall be amended by deleting the
word “and” in sub-paragraph (b) and adding the word “and” after the semi-colon
in sub-paragraph (c) and adding an additional sub-paragraph (d) with the words:
“non-transactional foreign exchange losses (gains);”     (e)   if, following the
completion of the restatement of the consolidated financial statements for
fiscal year 2004, the ratio of Consolidated EBITDA to Consolidated Interest
Expense for the quarters ending March 31, 2004 and June 30, 2004 does not exceed
2:75 to 1:00 but is at least equal to 2:00 to 1:00 (as contemplated by the
amendment in paragraph 4(b) of the First Amendment Letter) it shall not
constitute a breach of the terms of the Original Facility Agreement.



4   The amendments to the Facility Agreement set out in paragraph 3 of this
letter shall only become effective upon the date (the “Effective Date”) on which
this letter has been returned duly executed by each of the Borrowers and the
Guarantor by a duly authorised officer or officers whereupon the Facility
Agreement shall be amended and shall continue in full force and effect save as
amended by this letter.   5   This letter shall be governed by English Law.

     
(-s- Anne Engen) [h24024h2402401.gif]
  (-s- Alison B. Barber) [h24024h2402402.gif]

2



--------------------------------------------------------------------------------



 



We acknowledge receipt of this letter and confirm our agreement to its terms and
conditions

     
(-s- Conformed sig) [h24024h2402403.gif]
   
For and on behalf of
   
GULF OFFSHORE N.S. LIMITED
   
(As a Borrower)
   
 
   
(-s- Conformed sig) [h24024h2402403.gif]
   
For and on behalf of
   
GULFMARK REDERI AS
   
(formerly known as GulfMark Norge AS)
   
(As a Borrower)
   
 
   
(-s- Conformed sig) [h24024h2402403.gif]
   
For and on behalf of
   
GULFMARK OFFSHORE, INC.
   
(As a Borrower)
   

The Guarantor confirms that its obligations under the guarantee contained in
clause 15 of the Facility Agreement shall remain in full force and effect in
respect of the obligations of each Borrower under the Facility Agreement (as
amended by this letter) and that the obligations of each Borrower under this
letter constitute obligations included within the Guarantor’s obligations under
clause 15 of the Facility Agreement.

     
(-s- Conformed sig) [h24024h2402403.gif]
   
For and on behalf of
   
GULFMARK OFFSHORE, INC.
   
(As the Guarantor)
   

3